

116 HR 2945 IH: Engle Act
U.S. House of Representatives
2019-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2945IN THE HOUSE OF REPRESENTATIVESMay 23, 2019Mr. Bishop of Utah introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for the indefinite duration of certain military land withdrawals, to improve the
			 management of lands currently subject to such withdrawals, to make the
			 management of such lands more transparent, and for other purposes.
	
		1.Indefinite duration of certain military land withdrawals and reservations and improved management
			 of withdrawn and reserved lands
			(a)Improving management of current statutory land withdrawals and reservations and making management
			 more transparent
 (1)Role of Secretary of the InteriorSection 101(a)(2) of the Sikes Act (16 U.S.C. 670a(a)(2)) is amended— (A)by striking , acting through the Director of the United States Fish and Wildlife Service,; and
 (B)by adding at the end the following new sentence: In the case of a military installation or State-owned National Guard installation in Alaska, cooperation with the Secretary of the Interior under this paragraph shall be obtained through the Director of the United States Fish and Wildlife Service..
 (2)Additional element of integrated natural resources management planSection 101(b) of the Sikes Act (16 U.S.C. 670a(b)) is amended— (A)by striking and at the end of paragraph (2);
 (B)by redesignating paragraph (3) as paragraph (4); and (C)by inserting after paragraph (2) the following new paragraph:
						
 (3)for purposes of paragraph (2), except in the case of a military installation or State-owned National Guard installation in Alaska, shall be reviewed—
 (A)jointly by the Secretary of the military department and the Secretary of the Interior; and (B)in a manner that provides affected States and Indian tribes and the public a meaningful opportunity to comment on any significant revisions to the plan that may be proposed; and.
					(b)El Centro Naval Air Facility Ranges
 (1)Elimination of termination date and conforming amendmentsThe El Centro Naval Air Facility Ranges Withdrawal Act (subtitle B of title XXIX of Public Law 104–201; 110 Stat. 2813) is amended—
 (A)in section 2921(b)(3), by striking , before the termination date specified in section 2925,; (B)in section 2924(a), by striking the third sentence;
 (C)by striking sections 2925 and 2927; and (D)in section 2928(a), by striking specified in section 2925.
 (2)Determination of continuing military need for withdrawal and reservation and public reportsThe El Centro Naval Air Facility Ranges Withdrawal Act (subtitle B of title XXIX of Public Law 104–201; 110 Stat. 2813) is further amended by inserting after section 2926 the following new section:
					
						2927.Determination of continuing military need for withdrawal and reservation and public reports
							(a)Public reports
								(1)Changes in land conditions
 (A)Concurrent with each review as to operation and effect of an integrated natural resources management plan covering lands withdrawn and reserved under this title, as required by section 101(b)(2) of the Sikes Act (16 U.S.C. 670a(b)(2)), the Secretary of the Navy and the Secretary of the Interior shall jointly prepare and issue a report describing any changes in the condition of the lands withdrawn and reserved under this subtitle since the later of the date of any previous report under this paragraph or the date of the environmental analysis prepared to support the actions that changed the condition of the lands.
 (B)A report under subparagraph (A) shall include a summary of current military use of the lands withdrawn and reserved under this subtitle, any changes in military use of the lands since the previous report, and efforts related to the management of natural and cultural resources and environmental remediation of the lands during the previous five years.
 (2)Combination with other reportsA report under this subsection may be combined with, or incorporate by reference, any contemporary report required by any other provision of law regarding the lands withdrawn and reserved under this subtitle.
								(3)Public review and comment
 (A)Before the finalization of a report under this subsection, the Secretary of the Navy and the Secretary of the Interior shall invite interested members of the public to review and comment on the report, and shall hold at least one public meeting concerning the report in a location or locations reasonably accessible to persons who may be affected by management of the lands withdrawn and reserved under this subtitle.
 (B)Each public meeting under subparagraph (A) shall be announced not less than 15 days before the date of the meeting by advertisements in local newspapers of general circulation, notices on the internet, including the website of El Centro, and any other means considered necessary or desirable by the Secretaries.
 (4)Distribution of reportThe Secretary of the Navy shall make the final version of a report under this subsection available to the public and shall submit the final version of such a report to the Committees on Armed Services and Energy and Natural Resources of the Senate and the Committees on Armed Services and Natural Resources of the House of Representatives.
 (b)Determination of continuing military needWith each report prepared pursuant to subsection (a), the Secretary of the Navy shall attach the Secretary’s determination regarding whether there will be a continuing military need for any or all the withdrawn and reserved lands for the following 5 years..
				(c)Juniper butte range
 (1)Elimination of termination date and conforming amendmentsThe Juniper Butte Range Withdrawal Act (title XXIX of Public Law 105–261; 112 Stat. 2226) is amended—
 (A)in section 2915— (i)in the section heading, by striking Duration and inserting Relinquishment;
 (ii)in subsection (a), by striking Termination.— and all that follows through At the time of termination and inserting Effect of relinquishment on operation of general land laws.—Upon relinquishment of Department of the Air Force jurisdiction over lands withdrawn and reserved by this title;
 (iii)in subsection (b)— (I)in the subsection heading, by inserting Process after Relinquishment;
 (II)in paragraph (1), by striking under subsection (c); and (III)in paragraph (3), by striking before the date of termination, as provided for in subsection (a)(1); and
 (iv)by striking subsection (c); and (B)in section 2916—
 (i)in the section heading, by striking or upon termination of withdrawal; (ii)in subsection (a)(1), by striking and in all cases not later than 2 years before the date of termination of withdrawal and reservation,;
 (iii)in subsection (b), by striking environmental remediation and all that follows through the end of the subsection and inserting environmental remediation before relinquishing, to the Secretary of the Interior, jurisdiction over any lands identified in a notice of intent to relinquish under section 2915(b).; and
 (iv)in subsection (d)— (I)in the subsection heading, by striking terminates and inserting relinquished;
 (II)by striking termination date both places it appears and inserting relinquishment date; and (III)in paragraph (2), by striking termination and inserting relinquishment.
 (2)Determinations of continuing military need for withdrawal and reservation and public reportsSection 2909 of the Juniper Butte Range Withdrawal Act (title XXIX of Public Law 105–261; 112 Stat. 2230) is amended by adding at the end the following new subsection:
					
						(d)Public reports
							(1)Changes in land conditions
 (A)Concurrent with each review of an integrated natural resources management plan developed under this section, the Secretary of the Air Force and the Secretary of the Interior shall jointly prepare and issue a report describing any changes in the condition of the lands withdrawn and reserved by this title since the later of the date of any previous report under this paragraph or the date of the environmental analysis prepared to support the actions that changed the condition of the lands.
 (B)A report under subparagraph (A) shall include a summary of current military use of the lands withdrawn and reserved by this title, any changes in military use of the lands since the previous report, and efforts related to the management of natural and cultural resources and environmental remediation of the lands during the previous 5 years.
 (2)Combination with other reportsA report under this subsection may be combined with, or incorporate by reference, any contemporary report required by any other provision of law regarding the lands withdrawn and reserved by this title.
							(3)Public review and comment
 (A)Before the finalization of a report under this subsection, the Secretary of the Air Force and the Secretary of the Interior shall invite interested members of the public to review and comment on the report, and shall hold at least one public meeting concerning the report in a location or locations reasonably accessible to persons who may be affected by management of the lands withdrawn and reserved by this title.
 (B)Each public meeting under subparagraph (A) shall be announced not less than 15 days before the date of the meeting by advertisements in local newspapers of general circulation, notices on the internet, including the website of the Juniper Butte Range (if one exists), and any other means considered necessary or desirable by the Secretaries.
 (4)Determination of continuing military needWith each report prepared pursuant to this subsection, the Secretary of the Air Force shall attach the Secretary’s determination regarding whether there will be a continuing military need for any or all the withdrawn and reserved lands for the following 5 years.
 (5)Distribution of reportThe Secretary of the Air Force shall make the final version of a report under this subsection available to the public and shall submit the final version of such a report to the Committees on Armed Services and Energy and Natural Resources of the Senate and the Committees on Armed Services and Natural Resources of the House of Representatives..
				(d)Ranges covered by subtitle A of Military Lands Withdrawal Act of 1999
 (1)Elimination of termination date and conforming amendmentsThe Military Lands Withdrawal Act of 1999 (title XXX of Public Law 106–65; 113 Stat. 885) is amended—
 (A)in section 3015— (i)by striking subsection (a) and inserting the following new subsection:
							
 (a)Termination of Fort Greely and Fort Wainwright Withdrawal and ReservationThe withdrawal and reservation of lands by section 3011(c) shall terminate on November 6, 2026.; (B)in section 3016—
 (i)by striking this subtitle each place it appears (other than the second place it appears in subsection (c)) and inserting section 3011(c); (ii)in subsection (c), by striking this subtitle the second place it appears and inserting section 3015; and
 (iii)in subsection (d), by striking by section 3011 and inserting under such section; (C)by adding at the end the following new section:
						
							3024.Relinquishment of certain lands
								(a)Notice of intent regarding relinquishment
 (1)General ruleExcept as provided in paragraph (2), if the Secretary of the military department concerned decides to relinquish all or any of the lands withdrawn and reserved by section 3011, such Secretary shall transmit a notice of intent to relinquish such lands to the Secretary of the Interior.
 (2)ExceptionThis section does not apply to the lands withdrawn and reserved in Alaska by section 3011(c). (b)Opening dateOn the date of relinquishment of the withdrawal and reservation of lands withdrawn and reserved by section 3011, such lands shall not be open to any form of appropriation under the public land laws, including the mineral laws and the mineral leasing and geothermal leasing laws, until the Secretary of the Interior publishes in the Federal Register an appropriate order stating the date upon which such lands shall be restored to the public domain and opened.; and
 (D)in section 3017, by striking section 3016(d) each place it appears and inserting section 3016(d) or 3024. (2)Establishment of intergovernmental executive committeesSection 3014 of the Military Lands Withdrawal Act of 1999 (title XXX of Public Law 106–65; 113 Stat. 890) is amended by adding at the end the following new subsection:
					
						(g)Intergovernmental executive committees
							(1)Establishment and purpose
 (A)Except as provided in subparagraph (B), for the lands withdrawn and reserved by section 3011, the Secretary of the military department concerned and the Secretary of the Interior shall establish, by memorandum of understanding, an intergovernmental executive committee for each range for the sole purpose of exchanging views, information, and advice relating to the management of the natural and cultural resources of the withdrawn and reserved lands.
 (B)This subsection does not apply to the lands withdrawn and reserved in Alaska by section 3011(c). (2)Composition (A)The Secretary of the military department concerned and the Secretary of the Interior shall include representatives from interested Federal agencies as members of the intergovernmental executive committee for a range.
 (B)The Secretary of the military department concerned and the Secretary of the Interior shall invite to serve as members of the intergovernmental executive committee for a range—
 (i)at least one elected officer (or other authorized representative) from the government of the State in which the withdrawn and reserved lands are located; and
 (ii)at least one elected officer (or other authorized representative) from each local government and Indian tribal government in the vicinity of the withdrawn and reserved lands, as determined by the Secretaries.
 (3)OperationThe intergovernmental executive committee for a range shall operate in accordance with the terms set forth in the memorandum of understanding.
 (4)ProceduresThe memorandum of understanding for a range shall establish procedures for creating a forum for exchanging views, information, and advice relating to the management of natural and cultural resources on the withdrawn and reserved lands, procedures for rotating the chair of the intergovernmental executive committee, and procedures for scheduling regular meetings, which shall occur no less frequently than twice a year.
 (5)CoordinatorThe Secretary of the military department concerned, in consultation with the Secretary of the Interior, shall appoint an individual to serve as coordinator of the intergovernmental executive committee for a range. The duties of the coordinator shall be included in the memorandum of understanding. The coordinator shall not be a member of the committee..
 (3)Determination of continuing military need for withdrawal and reservation and public reportsThe Military Lands Withdrawal Act of 1999 (title XXX of Public Law 106–65; 113 Stat. 885), as amended by paragraph (1)(C), is further amended by inserting after section 3024 the following new section:
					
						3025.Determination of continuing military need for withdrawal and reservation and public reports
							(a)Public reports
								(1)Changes in land conditions
 (A)Concurrent with each review as to operation and effect of an integrated natural resources management plan covering lands withdrawn and reserved under this title, as required by section 101(b)(2) of the Sikes Act (16 U.S.C. 670a(b)(2)), the Secretary of the military department concerned and the Secretary of the Interior shall jointly prepare and issue a report describing any changes in the condition of the lands withdrawn and reserved under this subtitle since the later of the date of any previous report under this paragraph or the date of the environmental analysis prepared to support the actions that changed the condition of the lands.
 (B)A report under subparagraph (A) shall include a summary of current military use of the lands covered by the plan, any changes in military use of the lands since the previous report, and efforts related to the management of natural and cultural resources and environmental remediation of the lands during the previous five years.
 (2)Combination with other reportsA report under this subsection may be combined with, or incorporate by reference, any contemporary report required by any other provision of law regarding the lands covered by the integrated natural resources management plan.
								(3)Public review and comment
 (A)Before the finalization of a report under this subsection, the Secretary of the military department concerned and the Secretary of the Interior shall invite interested members of the public to review and comment on the report, and shall hold at least one public meeting concerning the report in a location or locations reasonably accessible to persons who may be affected by management of the lands addressed by the report.
 (B)Each public meeting under subparagraph (A) shall be announced not less than 15 days before the date of the meeting by advertisements in local newspapers of general circulation, notices on the internet, including the website of the affected military range (if one exists), and any other means considered necessary or desirable by the Secretaries.
 (4)Distribution of reportThe Secretary of the military department concerned shall make the final version of a report under this subsection available to the public and shall submit the final version of such a report to the Committees on Armed Services and Energy and Natural Resources of the Senate and the Committees on Armed Services and Natural Resources of the House of Representatives.
 (b)Determination of continuing military needWith each report prepared pursuant to subsection (a), the Secretary of the military department concerned shall attach the Secretary’s determination regarding whether there will be a continuing military need for any or all of the withdrawn and reserved lands for the following 5 years.
 (c)ExceptionThis section does not apply to the lands withdrawn and reserved in Alaska by section 3011(c).. (e)Barry M. Goldwater range (1)Elimination of termination date and conforming amendmentsSection 3031 of the Military Lands Withdrawal Act of 1999 (title XXX of Public Law 106–65; 113 Stat. 897) is amended—
 (A)in subsection (c)— (i)in paragraph (1), by striking , including the duration of any renewal or extension;
 (ii)in paragraph (2)— (I)in the paragraph heading, by striking or termination; and
 (II)in subparagraph (C), by striking the last sentence; and (iii)in paragraph (3)(A), by striking or termination; and
 (B)in subsection (d), by striking Duration and all that follows through of the termination and inserting Effect of relinquishment on operation of general land laws.—On the date of relinquishment; (C)by striking subsection (e); and
 (D)in subsection (f)— (i)in the subsection heading, by striking Termination and;
 (ii)in paragraph (1), by striking but not later than three years before the termination of the withdrawal and reservation,; (iii)in paragraph (3), by striking before the termination date of the withdrawal and reservation of such lands under this section; and
 (iv)in paragraph (4)(A), by striking Notwithstanding the termination date, unless and inserting Unless. (2)Determinations of continuing military need for withdrawal and reservationSection 3031 of the Military Lands Withdrawal Act of 1999 (title XXX of Public Law 106–65; 113 Stat. 897), as amended by paragraph (1), is further amended by inserting after subsection (d) the following new subsection:
					
 (e)Determination of continuing military needWith each report prepared pursuant to subsection (b)(5), the Secretary of the Navy and the Secretary of the Air Force shall attach the Secretary’s determination regarding whether there will be a continuing military need for any or all the withdrawn and reserved lands for the following 5 years..
 (3)Use of definitionsSection 3031(c)(5) of the Military Lands Withdrawal Act of 1999 (title XXX of Public Law 106–65; 113 Stat. 907) is amended by striking subparagraphs (A) and (B) and inserting the following:
					
 (A)The term military munitions has the meaning given that term in section 101(e)(4) of title 10, United States Code. (B)The term unexploded ordnance has the meaning given that term in section 101(e)(5) of such title..
				(f)National Training Center
 (1)Elimination of termination date and conforming amendmentsThe Fort Irwin Military Land Withdrawal Act of 2001 (title XXIX of Public Law 107–107; 115 Stat. 1335) is amended—
 (A)in section 2910, by striking the section heading and all that follows through At the time of the termination and inserting the following:  2910.Effect of relinquishment on operation of general land lawsOn the date of relinquishment;
 (B)by striking section 2911; and (C)in section 2912—
 (i)in the section heading, by striking Termination and; (ii)in subsection (a), by striking During the first 22 years of the withdrawal and reservation made by this title, if and inserting If;
 (iii)in subsection (c), by striking before the termination date of the withdrawal and reservation; and (iv)in subsection (d), by striking Notwithstanding the termination date specified in section 2910, unless and inserting Unless.
 (2)Determination of continuing military need for withdrawal and reservation and public reportsThe Fort Irwin Military Land Withdrawal Act of 2001 (title XXIX of Public Law 107–107; 115 Stat. 1335) is further amended by inserting after section 2910 the following new section:
					
						2911.Determination of continuing military need for withdrawal and reservation and public reports
							(a)Public reports
								(1)Changes in land conditions
 (A)Concurrent with each review as to operation and effect of an integrated natural resources management plan covering lands withdrawn and reserved under this title, as required by section 101(b)(2) of the Sikes Act (16 U.S.C. 670a(b)(2)), the Secretary of the Army and the Secretary of the Interior shall jointly prepare and issue a report describing any changes in the condition of the lands withdrawn and reserved under this title since the later of the date of any previous report under this paragraph or the date of the environmental analysis prepared to support the actions that changed the condition of the lands.
 (B)A report under subparagraph (A) shall include a summary of current military use of the lands withdrawn and reserved by this title, any changes in military use of the lands since the previous report, and efforts related to the management of natural and cultural resources and environmental remediation of the lands during the previous five years.
 (2)Combination with other reportsA report under this subsection may be combined with, or incorporate by reference, any contemporary report required by any other provision of law regarding the lands withdrawn and reserved by this title.
								(3)Public review and comment
 (A)Before the finalization of a report under this subsection, the Secretary of the Army and the Secretary of the Interior shall invite interested members of the public to review and comment on the report, and shall hold at least one public meeting concerning the report in a location or locations reasonably accessible to persons who may be affected by management of the lands withdrawn and reserved by this title.
 (B)Each public meeting under subparagraph (A) shall be announced not less than 15 days before the date of the meeting by advertisements in local newspapers of general circulation, notices on the internet, including the website of National Training Center, and any other means considered necessary or desirable by the Secretaries.
 (4)Distribution of reportThe Secretary of the Army shall make the final version of a report under this subsection available to the public and shall submit the final version of such a report to the Committees on Armed Services and Energy and Natural Resources of the Senate and the Committees on Armed Services and Natural Resources of the House of Representatives.
 (b)Periodic determination of continuing needWith each report prepared pursuant to subsection (a), the Secretary of the Army shall attach the Secretary’s determination regarding whether there will be a continuing military need for any or all of the withdrawn and reserved lands for the following 5 years..
 (3)Establishment of intergovernmental executive committeeThe Fort Irwin Military Land Withdrawal Act of 2001 (title XXIX of Public Law 107–107; 115 Stat. 1335) is amended by adding at the end the following new section:
					
						2914.Intergovernmental executive committee
 (a)Establishment and purposeThe Secretary of the Army and the Secretary of the Interior shall establish, by memorandum of understanding, an intergovernmental executive committee for the sole purpose of exchanging views, information, and advice relating to the management of the natural and cultural resources of the lands withdrawn and reserved by this title.
							(b)Composition
 (1)Representatives of other Federal agenciesThe Secretary of the Army and the Secretary of the Interior shall include representatives from interested Federal agencies as members of the intergovernmental executive committee.
 (2)Representatives of state and local governmentsThe Secretary of the Army and the Secretary of the Interior shall invite to serve as members of the intergovernmental executive committee—
 (A)at least one elected officer (or other authorized representative) from the government of the State of California; and
 (B)at least one elected officer (or other authorized representative) from each local government and Indian tribal government in the vicinity of the withdrawn and reserved lands, as determined by the Secretaries.
 (c)OperationThe intergovernmental executive committee shall operate in accordance with the terms set forth in the memorandum of understanding under subsection (a).
 (d)ProceduresThe memorandum of understanding under subsection (a) shall establish procedures for creating a forum for exchanging views, information, and advice relating to the management of natural and cultural resources on the lands withdrawn and reserved by this title, procedures for rotating the chair of the intergovernmental executive committee, and procedures for scheduling regular meetings, which shall occur no less frequently than twice a year.
 (e)CoordinatorThe Secretary of the Army, in consultation with the Secretary of the Interior, shall appoint an individual to serve as coordinator of the intergovernmental executive committee. The duties of the coordinator shall be included in the memorandum of understanding under subsection (a). The coordinator shall not be a member of the committee..
				(g)Ranges covered by Military Land Withdrawals Act of 2013
 (1)Elimination of termination date and conforming amendmentsThe Military Land Withdrawals Act of 2013 (title XXIX of Public Law 113–66; 127 Stat. 1025) is amended—
 (A)by striking sections 2919, 2920, 2936, 2946, and 2979; (B)in section 2921, by striking On the termination of and inserting On the relinquishment of; and
 (C)in section 2922(d)(3)— (i)in the paragraph heading, by striking on termination and inserting upon relinquishment; and
 (ii)by striking or if at the expiration of the withdrawal and reservation,. (2)Establishment of Intergovernmental executive committeeThe Military Land Withdrawals Act of 2013 (title XXIX of Public Law 113–66; 127 Stat. 1025) is further amended by inserting after section 2918 the following new section:
					
						2919.Intergovernmental executive committee
 (a)Establishment and purposeFor the lands withdrawn and reserved by sections 2941 and 2971, the Secretary concerned and the Secretary of the Interior shall establish, by memorandum of understanding, an intergovernmental executive committee for each location for the sole purpose of exchanging views, information, and advice relating to the management of the natural and cultural resources of the withdrawn and reserved lands.
							(b)Composition
 (1)Representatives of other Federal agenciesThe Secretary concerned and the Secretary of the Interior shall include representatives from interested Federal agencies as members of the intergovernmental executive committee for a location covered by subsection (a).
 (2)Representatives of state and local governmentsThe Secretary concerned and the Secretary of the Interior shall invite to serve as members of the intergovernmental executive committee for a location covered by subsection (a)—
 (A)at least one elected officer (or other authorized representative) from the government of the State in which the withdrawn and reserved lands are located; and
 (B)at least one elected officer (or other authorized representative) from each local government and Indian tribal government in the vicinity of the withdrawn and reserved lands, as determined by the Secretaries.
 (c)OperationThe intergovernmental executive committee for a location covered by subsection (a) shall operate in accordance with the terms set forth in the memorandum of understanding under subsection (a).
 (d)ProceduresThe memorandum of understanding under subsection (a) shall establish procedures for creating a forum for exchanging views, information, and advice relating to the management of natural and cultural resources on the withdrawn and reserved lands, procedures for rotating the chair of the intergovernmental executive committee, and procedures for scheduling regular meetings, which shall occur no less frequently than twice a year.
 (e)CoordinatorThe Secretary concerned, in consultation with the Secretary of the Interior, shall appoint an individual to serve as coordinator of the intergovernmental executive committee for a location covered by subsection (a). The duties of the coordinator shall be included in the memorandum of understanding under subsection (a). The coordinator shall not be a member of the committee..
				(h)Requests for withdrawals made to Secretary of the Interior; temporary use permits and transfers of
			 small parcels of land between Departments of Interior and military
			 departments; more efficient surveying of lands
 (1)Requiring requests for withdrawals to be made to Secretary of the InteriorSection 3 of Public Law 85–337 (43 U.S.C. 157) is amended— (A)by striking Any application and inserting (a) Contents of application.—Any application; and
 (B)by striking shall specify and inserting shall be filed with the Secretary of the Interior and shall specify. (2)Authorization of additional arrangements for use and transfer of lands under jurisdiction of Secretary of the InteriorThe Public Law 85–337 (43 U.S.C. 155 et seq.) is further amended by adding at the end the following new sections:
					
						7.Short-term permits for use of Department of Interior lands for military training and testing
 (a)AuthorityIn addition to any other authority to grant permits for the use of land, the Secretary of the Interior may grant a permit to the Secretary of Defense to use land under the administrative jurisdiction of the Secretary of the Interior. Any such permit—
 (1)shall be issued consistent with section 2691 of title 10, United States Code; (2)shall allow the Department of Defense to use the land only for purposes of training and testing that are consistent with the purposes for which the Secretary of the Interior manages the land; and
 (3)may contain such other requirements as the Secretary of the Interior considers appropriate. (b)Duration of permitA permit granted under this section shall be in effect for such period as the Secretary of the Interior may provide, except that such period may not exceed 30 days.
							8.Transfers of small parcels of land between the Departments of Defense and Interior
 (a)Transfer authorizedSubject to any valid existing rights, upon mutual agreement, and without cost for the value of the land or any improvements thereon—
 (1)the Secretary of the Interior may transfer administrative jurisdiction over land that meets the requirements of subsection (b) to the Secretary of a military department; and
 (2)the Secretary of a military department may transfer administrative jurisdiction over land that meets the requirements of subsection (b) to the Secretary of the Interior.
 (b)Requirements for land eligible for transferThe requirements of this subsection are as follows: (1)ContiguityThe land is contiguous to land already under the administrative jurisdiction of the Secretary to whom such jurisdiction is transferred.
 (2)Limitation on acreageNo single parcel of the land is larger than 5,000 acres of contiguous area. (3)No recent prior transfer of contiguous landThe land is not contiguous to any other land for which administrative jurisdiction has been transferred under the authority of this section during the previous 5 years.
 (4)Prior use for defense purposesIn the case of land transferred to the Department of Defense, the land was used for defense purposes immediately prior to the date of transfer.
								(c)Map and legal description
 (1)Preparation and publicationThe Secretary of the Interior shall— (A)publish in the Federal Register a notice containing the legal description of any land transferred under subsection (a);
 (B)file maps and legal descriptions of the land with— (i)the Committees on Armed Services and Energy and Natural Resources of the Senate, and
 (ii)the Committees on Armed Services and Natural Resources of the House of Representatives; and (C)make copies of such maps and legal descriptions available for public inspection in the appropriate offices of the Bureau of Land Management.
 (2)Force of lawFor purposes of any transfer of administrative jurisdiction over land under this section, the legal description and map for the land shall be the legal description of the land filed under paragraph (1)(B), except that the Secretary of the Interior may correct clerical and typographical errors in the legal description or map.
 (3)CostsThe Secretary of the military department to whom administrative jurisdiction over land is transferred under subsection (a)(1) shall reimburse the Secretary of the Interior for the costs incurred by the Secretary of the Interior in implementing this subsection with respect to such land.
 (d)Treatment and use of land transferred to the Secretary of a military departmentUpon a transfer of administrative jurisdiction over land to the Secretary of a military department under subsection (a)(1)—
 (1)the land shall be treated as property (as defined in section 102(9) of title 40, United States Code) under the administrative jurisdiction of the Secretary of the military department; and
 (2)for as long as the land is under the administrative jurisdiction of a Secretary of a military department, the land shall be withdrawn from—
 (A)all forms of entry, appropriation, or disposition under the public land laws, (B)location, entry, and patent under the mining laws, and
 (C)disposition under all laws relating to mineral materials and all laws relating to mineral and geothermal leasing.
 (e)Treatment and use of land transferred to the secretary of the interiorUpon a transfer of administrative jurisdiction over land to the Secretary of the Interior under subsection (a)(2)—
 (1)the land shall become public land; and (2)the land shall be administered for the same purposes and be subject to the same conditions of use as the adjacent public land.
 (f)Effect on other authoritiesThe authority provided by this section is in addition to, and not subject to, any other authority relating to transfers of land..
 (3)Short titleThe first section of Public Law 85–337 (43 U.S.C. 155) is amended— (A)by striking That, notwithstanding and inserting the following:
						
							1.Withdrawal, reservation, or restriction of public lands for defense purposes
 (a)In GeneralNotwithstanding; and (B)by adding at the end the following new subsection:
						
 (b)Short titleThis Act may be cited as the Engle Act.. (4)Promoting more efficient surveying of landsIn fixing the original corner position in an official survey of unsurveyed land, when applicable and feasible, Cadastral Survey may, instead of using physical monuments, use geographic coordinates correlated to the National Spatial Reference System geodetic datum, in accordance with the Manual of Surveying Instructions.
 (i)Effect on new land withdrawals and reservationsNothing in this section or the amendments made by this section shall be construed as changing the requirements imposed on the Department of Defense to obtain a new or expanded land withdrawal and reservation.
			